Exhibit 10.25

NONQUALIFIED STOCK OPTION AWARD AGREEMENT
FOR EMPLOYEES

Tuesday Morning Corporation
2014 Long-Term Incentive Plan

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is entered
into between Tuesday Morning Corporation, a Delaware corporation (the
“Company”), and ________________ (the “Participant”).  The Board of Directors of
the Company has adopted, and the stockholders of the Company have approved, the
Tuesday Morning Corporation 2014 Long-Term Incentive Plan, as amended (the
“Plan”), the terms of which are incorporated by reference herein in their
entirety.  The Company has agreed to grant the Participant this option to
purchase shares of common stock of the Company as an inducement for the
Participant’s continued and effective performance of services for the
Company.  Any term used in this Agreement that is not specifically defined
herein shall have the meaning specified in the Plan.

IT IS AGREED:

1.Grant of Option. Subject to the terms of the Plan and this Agreement, on
_________ (the “Date of Grant”), the Company granted to the Participant an
option (the “Option”) to purchase ____________ shares of the common stock of the
Company, $.01 par value per share (“Common Stock”), at a price of $______ per
share (the “Option Price”), subject to adjustment as provided in the Plan.

2.Type of Option.  The Option is a nonqualified stock option which is not
intended to be governed by section 422 of the Code.

3.Participant’s Agreement.  In accepting the Option, the Participant accepts and
agrees to be bound by all the terms and conditions of the Plan which pertain to
nonqualified stock options granted under the Plan.

4.Vesting of Option.  Subject to the provisions hereof and the provisions of the
Plan, the Option will vest and become exercisable as follows:

(a)Except as otherwise provided in this Section 4, the Option will vest and
become exercisable in accordance with the following schedule:1

(i)on ___________, the Option will vest with respect to, and may be exercised
for up to, one-quarter (25%) of the shares of Common Stock subject to the
Option;

(ii)on ___________, the Option will vest with respect to, and may be exercised
for up to, one-quarter (25%) of the shares of Common Stock subject to the
Option;

 

1 

NTD: Unless granted as “Exempt Shares,” the Option cannot fully vest prior to
the first anniversary of the Date of Grant.

36012558v1

--------------------------------------------------------------------------------

(iii)on ___________, the Option will vest with respect to, and may be exercised
for up to, one-quarter (25%) of the shares of Common Stock subject to the
Option; and

(iv)on ___________, the Option will vest with respect to, and may be exercised
for up to, one-quarter (25%) of the shares of Common Stock subject to the
Option.

To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part.

(b)Notwithstanding any provision of this Section 4 to the contrary, in the event
of the Participant’s Termination of Service due to the Participant’s death or
Total and Permanent Disability before a date provided in subsection (a), then
all of the shares of Common Stock subject to the Option which have not yet
vested will vest and become exercisable on the date of the Participant’s death
or Total and Permanent Disability.

(c)Notwithstanding any provisions of this Section 4 to the contrary, in the
event (i) a Change in Control occurs prior to the date of the Participant’s
Termination of Service and (ii) the Participant incurs a Termination of Service
during the two (2) year period commencing on the date that the Change in Control
occurred, either (A) by the Company without Cause (as defined below) or (B) by
the Participant for Good Reason (as defined below), then all of the shares of
Common Stock subject to the Option which have not yet vested will vest and
become exercisable on the date of such Change in Control.

(d) For purposes of this Agreement, the following terms shall have the meanings
indicated below:

(i) “Cause” means the occurrence of one of the following events:  (A) commission
of fraud, embezzlement, theft, felony or an act of dishonesty in the course of
the Participant’s employment by the Company or an Affiliate which conduct
damaged the Company or an Affiliate, (B) disclosure of trade secrets of the
Company or an Affiliate, or (C) violation of the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Participant is a party.

(ii) “Good Reason” means (A) a material reduction by the Company of the
Participant’s annual compensation without the Participant’s consent; (B) a
material breach by the Company of this Agreement that is not cured within thirty
(30) days of written notice by the Participant to the Company; or (C) without
the Participant’s consent, the Company relocates its principal executive
offices, or requires the Participant to have the Participant’s principal work
location change, which results in the Participant’s principal work location
being changed to a location in excess of fifty (50) miles from the location of
the Company’s principal executive offices as of the date hereof.  The foregoing
events shall not constitute Good Reason unless the Participant delivers to the
Company a written notice specifying the circumstances giving rise to the alleged
Good Reason within ninety (90) days after the Participant first learns of the
existence of the circumstances giving rise to Good Reason; within thirty (30)
days following delivery of such notice, the Company has failed to cure the
circumstances giving rise to Good Reason; and the Participant resigns within
sixty (60) days after the end of the cure period.

 

--------------------------------------------------------------------------------

5.Manner of Exercise.  

(a)To the extent that the Option is vested and exercisable in accordance with
Section 4 of this Agreement, the Option may be exercised by the Participant at
any time, or from time to time, in whole or in part, on or prior to the
termination of the Option (as set forth in Sections 4 and 6 of this Agreement)
upon payment of the Option Price for the shares to be acquired in accordance
with the terms and conditions of this Agreement and the Plan.

(b)If the Participant is entitled to exercise the vested and exercisable portion
of the Option, and wishes to do so, in whole or part, the Participant shall
(i) deliver to the Company a fully completed notice of exercise, in a form as
may hereinafter be designated by the Company in its sole discretion, specifying
the exercise date (which shall be at least three (3) days after giving such
notice unless an earlier time is mutually agreed upon) and the number of shares
of Common Stock to be purchased pursuant to such exercise and (ii) remit to the
Company in a form satisfactory to the Company, in its sole discretion, the
Option Price for the shares of Common Stock to be acquired on exercise of the
Option, plus an amount sufficient to satisfy any withholding tax obligations of
the Company that arise in connection with such exercise (as determined by the
Company) in accordance with the provisions of Section 7 of this Agreement and
Section 15.7 of the Plan.

(c)The Company’s obligation to deliver shares of Common Stock to the Participant
under this Agreement is subject to and conditioned upon the Participant
satisfying all tax obligations associated with the Participant’s receipt,
holding and exercise of the Option.  Unless otherwise approved by the Committee,
all such tax obligations shall be payable in accordance with the provisions of
Section 7 of this Agreement and Section 15.7 of the Plan.  The Company and its
Subsidiaries, as applicable, shall be entitled to deduct from any compensation
otherwise due to the Participant the amount necessary to satisfy all such taxes.

(d)Upon full payment of the Option Price and satisfaction of all applicable tax
obligations, and subject to the applicable terms and conditions of the Plan and
the terms and conditions of this Agreement, the Company shall electronically
register the shares of Common Stock purchased hereunder in the Participant’s
name (or the name of the person exercising the Option in the event of the
Participant’s death ) but shall not issue certificates to the Participant (or
the person exercising the Option in the event of the Participant’s death) unless
the Participant (or such other person) requests delivery of a certificate as
described in Section 8.3(b) of the Plan.

6.Termination of Option.  Except as otherwise provided in Section 4 of this
Agreement, unless the Option terminates earlier as provided in this Section 6,
the Option shall terminate and become null and void on the tenth anniversary of
the Date of Grant (the “Option General Expiration Date”).  Except as otherwise
provided in Section 4 of this Agreement, if the Participant incurs a Termination
of Service for any reason, the Option shall not continue to vest after such
Termination of Service.

(a)If the Participant incurs a Termination of Service due to the Participant’s
death or Total and Permanent Disability, the Option shall remain exercisable
for, and shall otherwise terminate and become null and void at the end of, a
period of one year from the date of

 

--------------------------------------------------------------------------------

such death or Total and Permanent Disability, but in no event after the Option
General Expiration Date.  

(b)If the Participant incurs a Termination of Service upon the occurrence of the
Participant’s Retirement, (i) the portion of the Option that was exercisable on
the date of Retirement shall remain exercisable for, and shall otherwise
terminate and become null and void at the end of, a period of up to three years
after the date of Retirement, but in no event after (x) the Option General
Expiration Date or (y) the day before the date the Participant begins engaging
in Competition (as that term is defined in Section 22) during such three-year
period, unless he or she receives written consent to do so from the Board or the
Committee, and (ii) the portion of the Option that was not exercisable on the
date of Retirement shall be forfeited and become null and void immediately upon
such Retirement.  

(c)If the Participant incurs a Termination of Service due to Cause, all of the
Option shall be forfeited and become null and void immediately upon such
Termination of Service, whether or not then exercisable.  

(d)If the Participant incurs a Termination of Service for any reason other than
death, Total and Permanent Disability, Retirement or Cause, (i) the portion of
the Option that was exercisable on the date of such Termination of Service shall
remain exercisable for, and shall otherwise terminate and become null and void
at the end of, a period of up to 90-days after the date of such Termination of
Service, but in no event after (x) the Option General Expiration Date or (y) the
day before the date the Participant begins engaging in Competition during such
90-day period, unless he or she receives written consent to do so from the Board
or the Committee, and (ii) the portion of the Option that was not exercisable on
the date of such Termination of Service shall be forfeited and become null and
void immediately upon such Termination of Service.  In the event the Participant
has entered into an employment contract with the Company, the termination
provisions of the employment contract will supersede the terms stated in Section
6(d) herein.

(e)Upon the death of the Participant prior to the expiration of the Option, the
Participant’s executors, administrators or any person or persons to whom the
Option may be transferred by will or by the laws of descent and distribution,
shall have the right, at any time prior to the termination of the Option, to
exercise the Option with respect to the number of shares of Common Stock that
the Participant would have been entitled to exercise if he or she were still
alive.

(f)Notwithstanding anything to the contrary contained herein, in the event the
Participant fails to comply with the confidentiality and non-solicitation
provisions of Exhibit A, or the non-solicitation and/or confidentiality
provisions contained in any written agreement by and between the Participant and
the Company, then all of the Option shall be forfeited and become null and void
immediately upon such Termination of Service, whether or not then exercisable,
and this Agreement (other than the provisions of this subsection (f) and the
provisions of Exhibit A) will be terminated on the date of such violation.

7.Tax Withholding.  The Company or, if applicable, any Subsidiary (for purposes
of this Section 7, the term “Company” shall be deemed to include any applicable
Subsidiary), shall

 

--------------------------------------------------------------------------------

be entitled to deduct from other compensation payable to the Participant any
sums required by federal, state or local tax law to be withheld with respect the
receipt of the Option, this Agreement, the vesting of the Option or the exercise
of the Option.  Alternatively, the Company may require the Participant (or other
person validly exercising the Option) to pay such sums for taxes directly to the
Company in cash or by check within one (1) day after the date of vesting or
exercise of the Option, as applicable.  Such payments shall be required to be
made when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Common Stock.  Such payment
may be made by (a) the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (c) below) the
required tax withholding obligations of the Company; (b) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (c) below)
the required tax withholding payment; (c) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Option, which shares so withheld
have an aggregate Fair Market Value that equals (but does not exceed) the
required tax withholding payment; or (d) any combination of (a), (b), or (c).

8.Capital Adjustments and Reorganizations. The existence of the Option shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

9.Employment Relationship. For purposes of this Agreement, the Participant shall
be considered to be in the employment of the Company as long as the Participant
has an employment relationship with the Company.  The Committee shall determine
any questions as to whether and when there has been a Termination of Service,
and the cause of such Termination of Service, under the Plan, and the
Committee’s determination shall be final and binding on all persons.

10.No Fractional Shares.  All provisions of this Agreement concern whole shares
of Common Stock.  If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

11.Limit of Liability.  Under no circumstances will the Company or an Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits or taxes) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan, this Agreement or the Option.

12.Not an Employment Agreement.  This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Participant and the Company, its
Subsidiaries or any of its

 

--------------------------------------------------------------------------------

Affiliates or guarantee the right to remain employed by the Company, its
Subsidiaries or any of its Affiliates for any specified term.

13.No Rights As Stockholder.  The Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock covered by the Option
until the date of the registration or issuance of such shares following the
Participant’s exercise of the Option pursuant to its terms and conditions and
payment of all amounts for and with respect to the shares of Common Stock.  No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date a certificate or certificates are issued for such shares or
an uncertificated book-entry representing such shares is made.

14.Legend.  The Participant consents to the placing on the certificate for any
shares covered by the Option of an appropriate legend restricting resale or
other transfer of such shares except in accordance with the Securities Act of
1933 and all applicable rules thereunder.

15.Notices.  Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, telegram, telex, telecopy or similar facsimile
means, by certified or registered mail, return receipt requested, or by courier
or delivery service, addressed to the Company at the Company’s principal
business office address to the attention of the Vice President, Tax and to the
Participant at the Participant’s residential address as it appears on the books
and records of the Company, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth.  Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

16.Amendment and Waiver. Except as otherwise provided herein or in the Plan, or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed, or an
electronic agreement agreed to, by the Company and the Participant.  Only a
written instrument executed and delivered by, or an electronic agreement agreed
to by, the party waiving compliance hereof shall waive any of the terms or
conditions of this Agreement.  Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized director or
officer of the Company other than the Participant.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner effect the right to enforce the same.  No waiver by any party of any term
or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any condition, or the breach of any
other term of condition.

17.Dispute Resolution.  In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee.

 

--------------------------------------------------------------------------------

18.Governing Law and Severability. The validity, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

19.Transfer Restrictions. The shares of Common Stock subject to the Option
granted hereby may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws.  The
Participant also agrees (a) that the Company may refuse to cause the transfer of
shares of Common Stock subject to the Option to be registered on the applicable
stock transfer records if such proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of any applicable
securities law and (b) that the Company may give related instructions to the
transfer agent, if any, to stop registration of the transfer of the shares of
Common Stock subject to the Option.

20.Successors and Assigns.  This Agreement shall, except as herein stated to the
contrary, inure to the benefit of and bind the legal representatives, successors
and assigns of the parties hereto.

21.Option Transfer Prohibitions.  Except as otherwise authorized by the
Committee, the Option granted to the Participant under this Agreement shall not
be transferable or assignable by the Participant other than by will or the laws
of descent and distribution, and shall be exercisable during the Participant’s
lifetime only by the Participant.

22.Definition.  Unless the context reasonably requires a broader, narrower or
different meaning, "Competition" means the Participant engaging in, or otherwise
directly or indirectly being employed by or acting as a consultant or lender to,
or being a director, officer, employee, principal, agent, stockholder, member,
owner or partner of, or permitting the Participant’s name to be used in
connection with the activities of any other business or organization which
competes, directly or indirectly, with the business of the Company as the same
shall be constituted at any time during the period the Participant was employed
by or affiliated with the Company.

23.Acceptance.  The Participant, by his or her acceptance of the Option, agrees
to be bound by all of the terms and conditions of this Agreement, including,
without limitation, the provisions of Exhibit A, and the Plan.

24.Disclaimer of Reliance.  Except for the specific representations expressly
made by the Company in this Agreement and Exhibit A, the Participant
specifically disclaims that the Participant is relying upon or has relied upon
any communications, promises, statement, inducements or representation(s) that
may have been made, oral or written regarding the subject matter of this
Agreement.  The Participant represents that the Participant relied solely and
only on the Participant’s own judgment in making the decision to enter into this
Agreement.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

1.

Confidential Information, the Participant’s Non-Disclosure Agreement and Work
Product Ownership.

 

(a)

Confidential Information.  During the Participant’s employment with the Company,
the Company shall provide the Participant otherwise prohibited access to certain
of its Confidential Information which is not known to the Company’s competitors
or within the Company’s industry generally, which was developed by the Company
over a long period of time and/or at its substantial expense, and which is of
great competitive value to the Company.  For purposes of this Agreement,
“Confidential Information” includes all trade secrets and confidential and
proprietary information of the Company, including, but not limited to, the
following: all documents or information, in whatever form or medium, concerning
or relating to the Company’s operations; procedures; computer systems; customer
information; methods of doing business; merchandise; marketing plans and
methods; financial and accounting information; policies and practices; product
information and strategy; project and prospect locations and leads;
developmental or experimental work; research; development; know-how; technical
data; designs; plans for research or future products; improvements; discoveries;
database schemas or tables; development tools or techniques; finances; business
plans; sales plans and strategies; budgets; pricing and pricing strategies and
techniques; costs; customer and client lists and profiles; customer and client
nonpublic personal information; supplier lists; business records; audits;
management methods and information; reports, recommendations and conclusions;
business practices; strategies; training manuals; vendors; suppliers;
contractual relationships; and other business information disclosed or made
available to the Participant by the Company, either directly or indirectly, in
writing, orally, or by drawings or observation, that is not known to the public
or any of the Company’s competitors or within the Company’s industry generally,
which was developed by the Company at its expense, and which is of value to the
Company. Confidential Information prepared or compiled by the Participant and/or
the Company or furnished to the Participant during the Participant’s employment
with the Company shall be the sole and exclusive property of the Company, and
none of such Confidential Information or copies thereof, shall be retained by
the Participant.  The Participant acknowledges that the Company does not
voluntarily disclose Confidential Information, but rather takes precautions to
prevent dissemination of Confidential Information beyond those employees such as
the Participant entrusted with such information.  The Participant further
acknowledges that the Confidential Information: (i) is entrusted to the
Participant because of the Participant’s position with the Company; and (ii) is
of such value and nature as to make it reasonable and necessary for the
Participant to protect and preserve the confidentiality and secrecy of the
Confidential Information.  The Participant acknowledges and agrees that the
Confidential Information is a valuable, special, and a unique asset of the
Company, the disclosure of which could cause substantial injury and loss of
profits and goodwill to the Company.  While the Participant may not disclose any
such Confidential Information, the Participant has the right to discuss wages,
benefits or other terms

 

--------------------------------------------------------------------------------

 

and conditions of employment.  Nothing in this Agreement, including the
definition of “Confidential Information” above and the nondisclosure
requirements in Section 1(b) is intended to restrict the Participant’s right to
have such discussions.

 

(b)

Non-Disclosure.  

 

(i)

The Participant shall hold all Confidential Information in strict
confidence.  The Participant shall not, during the period of the Participant’s
employment or at any time thereafter, disclose to anyone, or publish, use for
any purpose, exploit, or allow or assist another person to use, disclose or
exploit, except for the benefit of the Company, without prior written
authorization, any Confidential Information or part thereof, except as
permitted:  (1) in the ordinary course of the Company’s business or the
Participant’s work for the Company; or (2) by law.  The Participant shall use
all reasonable precautions to assure that all Confidential Information is
properly protected and kept from unauthorized persons.  Further, the Participant
shall not directly or indirectly, use the Company’s Confidential Information or
information regarding the names, contact information, skills and compensation of
employees and contractors of the Company to: (1) call upon, solicit business
from, attempt to conduct business with, conduct business with, interfere with or
divert business away from any customer, client, vendor or supplier of the
Company with whom or which the Company conducted business within the eighteen
(18) months prior to the Participant’s termination from employment with the
Company; and/or (2)  recruit, solicit, hire or attempt to recruit, solicit, or
hire, directly or by assisting others, any persons employed by or associated
with the Company.  The Participant agrees that the Participant shall take all
steps necessary to safeguard all Confidential Information and prevent its
wrongful use, disclosure, or dissemination of any other person or entity.  The
Participant further agrees that in the event the Participant is subpoenaed,
served with any legal process or notice or otherwise requested to produce or
divulge, directly or indirectly, any Confidential Information by any entity,
agency, or person in any formal or informal proceeding including, but not
limited to, any interview, deposition, administrative or judicial hearing and/or
trial, and upon the Participant’s receipt of such subpoena, process, notice or
request, the Company requests that the Participant notify and deliver via
overnight delivery service a copy of the subpoena, process, notice or other
request to: the Company’s General Counsel at 6250 LBJ Freeway, Dallas, Texas
75240.

 

(ii)

The Participant shall immediately notify the Company’s General Counsel if the
Participant learns of or suspects any unauthorized disclosure of Confidential
Information concerning the Company.

 

(iii)

Subject to Section 1(b)(iv), the Participant agrees that the Participant shall
not use or disclose any confidential or trade secret information belonging to
any former employer or third party, and the Participant shall not bring onto

 

--------------------------------------------------------------------------------

 

the premises of the Company or onto any the Company property any confidential or
trade secret information belonging to any former employer or third party without
such third parties’ consent.

 

(iv)

During the Participant’s employment, the Company will receive from third parties
their confidential and/or proprietary information, subject to a duty on the
Company’s part to maintain the confidentiality of and to use such information
only for certain limited purposes.  The Participant agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or organization or to use it except as necessary in
the course of the Participant’s employment with the Company and in accordance
with the Company’s agreement with such third party.

 

(c)

Return of the Company Property.  Upon the termination of the Participant’s
employment for any reason, the Participant shall immediately return and deliver
to the Company any and all property, including, without limitation, Confidential
Information, software, devices, data, reports, proposals, lists, correspondence,
materials, equipment, computers, hard drives, papers, books, records, documents,
memoranda, manuals, e-mail, electronic or magnetic recordings or data, including
all copies thereof, books of account, drawings, prints, plans, and the like
which belong to the Company or which relate to the Company’s business and which
are in the Participant’s possession, custody or control, whether prepared by the
Participant or others.  If at any time after termination of the Participant’s
employment, for any reason, the Participant determines that the Participant has
any Confidential Information in the Participant’s possession or control, the
Participant shall immediately return to the Company all such Confidential
Information in the Participant’s possession or control, including all copies and
portions thereof.  Further, the Participant shall not retain any property,
including, without limitation, Confidential Information, data, information, or
documents, belonging to the Company or any copies thereof (in electronic or hard
copy format).  

2.

Non-Solicitation.  In Section 1, the Company promised to provide the Participant
certain Confidential Information.  The Participant recognizes and agrees
that:  (i) the Company has devoted a considerable amount of time, effort, and
expense to develop its Confidential Information and business goodwill; (ii) the
Company’s Confidential Information and business goodwill are valuable assets to
the Company; and (iii) any unauthorized use or disclosure of the Confidential
Information would cause irreparable harm to the Company for which there is no
adequate remedy at law, including damage to the Company’s business goodwill.  To
protect the Confidential Information and business goodwill of the Company, the
Participant agrees to the following restrictive covenants.

 

(a)

Non-Solicitation.  The Participant agrees that, as part of the Participant’s
employment or association with the Company, the Participant will become familiar
with the salary, pay scale, capabilities, experiences, skill and desires of the
Company’s employees and consultants.  For these reasons, the Participant agrees
that to protect the Company’s Confidential Information, legitimate business

 

--------------------------------------------------------------------------------

 

interests, and business goodwill, it is necessary to enter into the following
restrictive covenant.  The Participant agrees that, during the Participant’s
employment and for a period of twelve (12) months following the date on which
the Participant’s employment with the Company terminates for any reason
(“Restrictive Covenant Period”), the Participant, whether directly or
indirectly, shall not recruit, solicit, hire or attempt to recruit, solicit, or
hire, directly or by assisting others, any persons employed by or associated
with the Company, nor shall the Participant contact or communicate with any such
persons for the purpose of inducing such persons to terminate their employment
or association with the Company.  For purposes of this paragraph, the “persons”
covered by this prohibition include current employees and persons who were
employed by the Company within twelve (12) months of the time of the attempted
recruiting, solicitation, or hiring.  

 

(b)

Remedies.  The Participant acknowledges that the restrictions contained in
Section 1 and Section 2, in view of the nature of the Company’s business, are
reasonable and necessary to protect their legitimate business interests,
business goodwill and reputation, and that any violation of these restrictions
would result in irreparable injury and continuing damage to the Company, and
that money damages would not be a sufficient remedy to the Company for any such
breach or threatened breach.  Therefore, the Participant agrees that the Company
shall be entitled to a temporary restraining order and injunctive relief
restraining the Participant from the commission of any breach or threatened
breach of Section 1 or Section 2, without the necessity of establishing
irreparable harm or the posting of a bond, and to recover from the Participant
damages incurred by the Company as a result of the breach, as well as the
Company’s attorneys’ fees, costs and expenses related to any breach or
threatened breach of this Agreement and enforcement of this Agreement.  Nothing
contained in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys’ fees,
and costs.  The existence of any claim or cause of action by the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants contained in Section 1 or Section 2, or preclude injunctive relief.

 

(c)

Tolling.  If the Participant violates any of the restrictions contained in this
Section 2, the Restrictive Covenant Period shall be suspended and shall not run
in favor of the Participant until such time that the Participant cures the
violation to the satisfaction of the Company; the period of time in which the
Participant is in breach shall be added to the Restrictive Covenant Period.

 

(d)

Notice.  If the Participant, in the future, seeks or is offered employment, or
any other position or capacity with another company or entity, the Participant
agrees to inform each new employer or entity, before accepting employment, of
the existence of the restrictions in Section 1 and Section 2. The Company shall
be entitled to advise such person or subsequent employer of the provisions of
Section 1 and

 

--------------------------------------------------------------------------------

 

Section 2 and to otherwise deal with such person to ensure that the provisions
of Section 1 and Section 2 are enforced and duly discharged.

 

 

 